NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 4/26/2021. Claims 1 and 3-10 are pending. Claim 2 has been cancelled. No claims have been withdrawn. No new claims have been added.

Information Disclosure Statement
The IDS filed on 3/16/2021 is being considered.

Claims 1 and 3-10 are allowed.
Claim 2 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 4/26/2021 in light of the claim amendments filed on 4/26/2021 are persuasive. Further to applicant’s arguments, the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including all the elements and features of the claimed pumping device, including inter alia the arrangement of the lever bracket, the clutch device, the brake device and the cam supporter, such that the brake rollers of the brake device are spaced apart from each other between the plurality of supporting protrusions of the brake drum adjacent to each other, and the cam supporter having an open hole that is open with a diameter smaller than or equal to the diameter of the clutch cam and the contact portion extending in the radial inward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635